Citation Nr: 1719451	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right shoulder disability, diagnosed as residuals of 3rd degree AC joint separation of the right shoulder with degenerative changes.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Bryan J. Held, Accredited Agent


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the December 2014 examination report and, while there are findings regarding painful motion, it does not appear that the examiner tested the Veteran for pain in active and passive motion.  The Board notes that the Veteran is diagnosed with "very slight" left shoulder degenerative joint disease.  However, the December 2014 examination revealed normal range of motion for the left shoulder.  Therefore, the examiner should also test the Veteran's opposite joint - his left shoulder.  

Consequently, the Board finds the December 2014 VA medical examination to be inadequate.  A remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's right shoulder disability.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

In the Veteran's June 2011 Notice of Disagreement, his representative stated that his limited strength and mobility combined with constant joint pain rendered him unemployable in his previous professions as a physical laborer and truck driver.  He was scheduled for a VA examination to determine the severity of his current disorders in an effort to address his complaints that he was unable to work.  Unfortunately the Veteran failed to attend the December 2011examination.  However, the issue is still considered part and parcel of the Veteran's claim for an increased disability rating for his right shoulder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal as the criteria for a TDIU are dependent, in part, on a veteran's service-connected disability ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Therefore, the Board will also remand the issue of entitlement to a TDIU at this time.  

Finally, the Board notes that multiple letters to both the Veteran and his representative have been returned as undeliverable.  Accordingly, the AOJ should attempt to determine the correct current addresses for both the Veteran and his representative upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative and/or the Veteran to attempt to ascertain the Veteran's and his representative's correct addresses.  If VA obtains a new address for either the Veteran or his representative, the AOJ should ensure that any future correspondence is addressed properly.  

2.  Obtain all treatment records from the VA Medical Center in Nashville, Tennessee, since June 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The right shoulder should be tested in:
* Active motion;
* Passive motion;
* Weightbearing; 
* Non-weightbearing; and
* Range of motion in the opposite joint

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

The examiner should also comment on the Veteran's functional limitations due to his right shoulder disability, including the impact on his ability to work.

4.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claims for an increased evaluation of his right shoulder disability and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




